The defendants were convicted under an indictment which charged them with grand larceny, and sentenced to the penitentiary for a term of not less than three nor more than four years.
Demurrers were interposed which questioned the sufficiency of the description of the stolen property, it being alleged as "$2,000 papaper currency of the United States, a further description of which is to the grand jury unknown." The indictment being otherwise in form, except that "papaper" stood in the place of the word "paper," showed a mere clerical error, and was not demurrable. Holland v. State, 11 Ala. App. 134,66 So. 126; Ex parte Holland, 191 Ala. 662, 66 So. 1008; Kirk v. State, 13 Ala. App. 316, 69 So. 350; Brown v. State,15 Ala. App. 611, 74 south. 733. This being a clerical error, and self-correcting, there was no error in the ruling of the trial court in permitting witnesses to testify that the money alleged to have been stolen was paper money.
The bill of exceptions recites that the testimony for the state tended to show that Isom Bufford had stolen from him the money described in the indictment, and that it was stolen by the defendants, while the defendants' testimony tended to show they were not the guilty parties. It thus appears that there was a conflict in the evidence, and, this being so, the affirmative charge was properly refused to them. smith v. State, 16 Ala. App. 546, 79 So. 802.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed. *Page 346